Case 1:18-cr-00315-JEJ Document 45 Filed 08/28/19 Page 1of1

GOVERNMENT'S EXHIBIT LIST
Evidentiary Hearing (August 28, 2019)
JUDGE JONES United States v. Rosa-Hernandez
Case Number: 1:18-cr-315

 

DESCRIPTION OF OBJECT

 

 

 

 

 

 

 

 

 

 

cov | Der | ORTTEM | SDENTIFIED | EVIDENCE | RULING | WITNESS
porrep eo Firearms trace summary... boone Ob ay > fone aah oof ope az a
198119 | FIPS | NFATOMm
Report of TFO Scott Nadzom.. '
2 (with attachments) F) ap / /) KJ me Z 0 MW.
t i s
Photograph 1 (Feb. 18, 2018) - | | i, _,
3 | 38] IA Nol Zp nO
4 Photograph 2 (Feb. 18, 2018) /
5 Photograph 3 (Feb. 13, 2018)
6 Photograph 4 (Feb. 18, 2018)
/ ;
7 | Photograph 5 (Feb. 18, 2018) W U/ . V

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1
